Citation Nr: 1442581	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-46 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran, who is the appellant, j served on active duty from July 1979 to July 1982.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file. 

In April 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

In June 2013, the Veteran provided written authorization to obtain records from two of his former employers.  As the records have not been request, further development is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf personnel and medical records from his previous employers, McDonald's and Wellman Plastics, pertaining to treatment of his back.   

2.  Obtain VA records since April 2013.



3.  After the development is completed, adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



